Citation Nr: 1227815	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  10-05 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether it was appropriate to discontinue the Veteran's service-connected disability compensation benefits from February 23 to March 2, 2006.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2008 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDINGS OF FACT

1.  On February 23, 2006, a warrant was issued for the Veteran for the charge of felony assault of a sheriff's officer.  The warrant was not cleared until March 2, 2006.

2.  However, the evidence of record shows the Veteran was receiving in-patient psychiatric treatment at the VA Medical Center (VAMC) in Battle Creek, Michigan, from February 3, 2006 until March 1, 2006, the day before he turned himself into the authorities.

3.  Therefore, the evidence does not reflect that he was either fleeing to avoid prosecution or custody or confinement after conviction for a felonious offense or attempting to commit a felonious offense, or that he was violating a condition of probation or parole imposed for the commission of a felony during the relevant time at issue - from February 23 to March 2, 2006.


CONCLUSION OF LAW

It is not shown that from February 23 to March 2, 2006 the Veteran was a fugitive felon, so the termination of his compensation during that time was unwarranted.  38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.666(e)(2) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

The Board need not discuss whether there has been VCAA compliance in this case, however, because the claim is being granted, regardless.  That is to say, even if there has not been, since ultimately inconsequential this could amount to no more than nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102 (2011).

II.  Whether it was Appropriate to Discontinue the Veteran's Service-Connected Disability Compensation Benefits from February 23 to March 2, 2006.

The Veteran contends that his VA disability compensation should not have been suspended from February 23 to March 2, 2006, based on an outstanding warrant for his arrest for a felony assault charge because he was receiving in-patient psychiatric treatment at a VAMC.  Moreover, he turned himself in to authorities the day after his release from that in-patient facility, on March 2, 2006, so rather immediately, which is the date the warrant was cleared.  Therefore, he disputes any notion that he was actively fleeing prosecution.  The Board agrees that he does not meet VA's definition of "fugitive felon" and, thus, finds that the suspension of his compensation during this time at issue was not in accordance with law.


Compensation is not payable on behalf of a Veteran for any period during which he is a fugitive felon.  The term "fugitive felon" means a person who is a fugitive by reason of:  (i) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  The term "felony" includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.665(n); 38 U.S.C.A. § 5313B (West 2002). 

Here, the Veteran was wanted for the February 3, 2006 felony assault of a Michigan sheriff's officer.  So, on February 23, 2006, the Crawford County Sheriff's Office issued a warrant for the Veteran's arrest.  The warrant was cleared on March 2, 2006.

In an April 2008 letter, the RO informed the Veteran of its intention to suspend his VA disability compensation, retroactively effective as of February 23, 2006, due to the issuance of that warrant on the premise that he was a "fugitive felon" because VA law prohibits payment of VA benefits to beneficiaries in this status.  See 38 U.S.C. § 5313B(b)(1)(B), which bars Veterans and their dependents from receiving VA benefits while Veterans or their beneficiaries are "fugitive felons," does not require an adjudication of guilt to qualify as a "fugitive felon" under statutory subsection defining a "fugitive felon" as one who becomes a fugitive by reason of "violating a condition of probation or parole imposed under commission of a felony under Federal or State law."  Mountford v. Shinseki, 24 Vet. App. 443, 447-48 (2011).  The RO indicated it had been notified by VA's Inspector General's Office that he was on a warrant's list as a "fugitive felon," as he was the subject of an outstanding warrant for his arrest.  In the administrative decision since issued in August 2008, from which this appeal ensued, the RO notified him that it had suspended his VA disability compensation as of February 23, 2006 (the date the warrant was issued) and would not reinstate his benefits until evidence was received the warrant had been cleared.  In response, he submitted additional evidence showing the warrant was cleared on March 2, 2006, and a more recent January 2010 decision resultantly reinstated his benefits as of that date.

So only the time in the interim, from February 23 to March 2, 2006, remains in dispute.  And in reviewing the record on appeal, the Board sees that the warrant was issued on February 23, 2006, while the Veteran was receiving in-patient psychiatric treatment at a VAMC.  He was discharged on March 1, 2006, and the warrant was cleared on March 2, 2006, so the following day.  Therefore, there is no evidence to support a finding that he was fleeing to avoid prosecution, as required by 38 C.F.R. § 3.665.

VA's General Counsel has explained that the legislative history barring fugitive felons from receiving Supplemental Security Insurance or Income from the Social Security Administration (SSA) and food stamps from the Department of Agriculture was designed to cut off the means of support that allows fugitive felons to continue to flee and it was the intent of Congress to deny fugitives the means.  VAOPGCPREC 7-2002 (Dec. 3, 2002).

Here, though, the Veteran maintains that he never attempted to flee prosecution for the charged felony assault.  To the contrary, he was receiving mental health care as an inpatient, so while hospitalized from February 23 to March 1, 2006, and he rather immediately turned himself over to authorities on March 2, 2006, and had the warrant cleared as of that date.  A VA service-connected disability admission report corroborates this by confirming his admission and discharge dates for that hospitalization, which are February 3 and March 1, 2006, respectively.

So the evidence simply does not support a finding that he was ever engaged in the intentional act of flight during the period at issue of February 23 to March 2, 2006, when the arrest warrant was outstanding.  There is no evidence contradicting his statements and, in fact, the evidence supports the notion that the day after his release from the VA in-patient psychiatric treatment facility, he turned himself in to the authorities.  


Accordingly, the Board finds there is no evidence of fleeing to avoid prosecution or custody or confinement after conviction for a felonious offense or attempting to commit a felonious offense, or that he was violating a condition of probation or parole imposed for the commission of a felony during the relevant time at issue.  Thus, he was not a "fugitive felon" within the meaning of the applicable law and the suspension of his VA disability compensation for that time period was not in accordance with law.  As VA disability compensation was not properly suspended, it must be reinstated.


ORDER

As the Veteran was not a fugitive felon from February 23 to March 2, 2006, his VA disability compensation during that period was improperly suspended, and the appeal to reinstate it for this period is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


